Per Curiam.
1. On the controlling issue in the case, whether the mortgage in controversy was genuine or a forgery, there was no contradiction of the evidence of the execution of the mortgage by the mortgagor, as adduced by the plaintiff in error upon cross-examination of the mortgagee, the opposite party; and though there was a conflict in the evidence as to minor matters, the jury were authorized, in the exercise of their function to determine the facts of the case, to return the verdict as rendered.
2. The court did not err in overruling grounds 1, 5, 6, 8, 9, 10, 11, and 12 of the amendment to the motion for a new trial, based on alleged newly discovered evidence. Since the judge is the exclusive trior of the facts and the credibility of the witnesses in an application for new trial based upon alleged newly discovered evidence, it can not be held that in this instance he abused his discretion, or was not authorized to find that another trial would not probably produce a different result.
3. In view of the qualifying note by the judge preceding his approval of the special grounds of the motion for a new trial, the errors alleged in grounds 2, 4, 7, and 9 of the motion can not be considered by this court.
*417No. 9581.
February 15, 1934.
4. An objection to the introduction of testimony is valueless unless the trial court is advised thereby, at the time, on what specific ground the objection is based, so as to enable the court to rule intelligently upon the objection. For this reason, the third special ground of the motion for a new trial can not be considered by this court.
5. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

William B. Kent, for plaintiff.